CORMAC MINING INC. 936 West 14th Avenue Vancouver, British Columbia Canada V5Z 1R4 May 10, 2010 United States Securities and Exchange Commission Division of Corporate Finance treet, NE Washington, D.C. 20549 RE: Cormac Mining Inc. Form S-1/A Registration Statement Registration No. 333-153140 Ladies and Gentlemen: Pursuant to the provisions of Rule 477 of Regulation C of the Securities Act of 1933, as amended, Cormac Mining Inc. (the “Company”) hereby requests that its Form S-1/A Registration Statement filed with the SEC on April 29, 2010, and all amendments thereto, be withdrawn. The Form S-1/A Registration Statement is being withdrawn because the Company intended to file the foregoing as a post-effective amendment to its Form S-1 registration, but incorrectly coded the amendment as a pre-effective amendment.The Company has filed the foregoing amendment as a post-effective amendment. The Company confirms that no securities have been offered, sold or issued by it in connection with its proposed public offering. Yours truly, CORMAC MINING INC. BY: BRIAN ROBERTS Brian Roberts President and Principal Executive Officer, Principal Accounting Officer, Principal Financial Officer, Secretary/Treasurer and sole member of the Board of Directors CCL: hdw cc: Conrad C. Lysiak
